— Judgment unanimously reversed, on the law and facts, motion to suppress granted and a new trial granted. Memorandum: The statement given by defendant to the police should have been suppressed. The suppression court found, that, while being driven to police headquarters, the defendant refused to answer any further questions and told the police officer “Why don’t you just take me over to the jail * * * and get me a lawyer.” Having invoked his right to counsel, the defendant could not thereafter waive that right in the absence of counsel (People v Skinner, 52 NY2d 24, 29). (Appeal from judgment of Herkimer County Court, Bergin, J. — burglary, second degree, and other offenses.) Present — Dillon, P. J., Boomer, Green, Moule and Schnepp, JJ.